*436The court decided that the plaintiff was entitled to recover, in an opinion per owriam, as follows:
The facts in this case are not in dispute and show conclusively that the plaintiff’s mother was dependent upon him *437for her chief support. Plaintiff is entitled to recover rental and subsistence allowances on account of a dependent mother from March 16, 1938, to March 15, 1939, inclusive. (Mumma v. United States, 99 C. Cls. 261.) Entry of judgment will be suspended pending the coming in of a report from the General Accounting Office showing the amount due in accordance with the foregoing findings and this opinion. It is so ordered.
In accordance with the above opinion and upon a report from the General Accounting Office showing the amount due thereunder to be $939.00, and upon plaintiff’s motion for judgment, it was ordered April 3, 1944, that judgment for the plaintiff be entered in the sum of $939.00.